United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-1189
                          ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                               Norris Wade Culver, Jr.,

                        lllllllllllllllllllllDefendant - Appellant.
                                         ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                   ____________

                              Submitted: August 4, 2020
                                Filed: August 7, 2020
                                    [Unpublished]
                                    ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

       Norris Culver, Jr., appeals after he pleaded guilty to a firearm offense, and the
district court1 imposed a sentence within the advisory sentencing guideline range. His

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the substantive reasonableness of Culver’s sentence.
Culver has filed a pro se brief disputing his sentence and asserting that he received
ineffective assistance of counsel.

       After carefully reviewing the record, we conclude that the district court did not
abuse its discretion by imposing a sentence within the advisory range. There is no
indication that the court overlooked a relevant factor, gave significant weight to an
improper or irrelevant factor, or committed a clear error of judgment in weighing
relevant factors. See United States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir.
2013); see also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014). As to
the claims in Culver’s pro se brief, we find no merit to his challenge to the sentence,
and we decline to review any ineffective-assistance claims on direct appeal. See
United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion to withdraw, and we affirm the judgment. See 8th Cir. R. 47B.
                      ______________________________




                                          -2-